Citation Nr: 9916766	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-34 055A	)	DATE
	)
	)



THE ISSUE


Whether there was clear and unmistakable error in the June 
1980 decision of the Board of Veterans' Appeals which denied 
service connection for a hearing loss disability, sinusitis 
and gastrointestinal disease (peptic ulcer disease or 
irritable colon syndrome).  



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1974.  


FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) dated June 13, 1996, seeking the Board's 
review of its June 1980 decision which denied service 
connection for a hearing loss disability, sinusitis and 
gastrointestinal disease (peptic ulcer disease or irritable 
colon syndrome) to determine whether that decision involved 
clear and unmistakable error (CUE).

2.  The Board received notice, on May 20, 1999, that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, the motion seeking the 
Board's review of its June 1980 decision which denied service 
connection for a hearing loss disability, sinusitis and 
gastrointestinal disease (peptic ulcer disease or irritable 
colon syndrome) to determine whether that decision involved 
clear and unmistakable error should be dismissed.  Board of 
Veterans' Appeals Rule of Practice 1404(f), 64 Fed. Reg. 2140 
(1999) (to be codified at 38 C.F.R. § 20.1404(f)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1404(f)), 
permits a party to withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
Inasmuch as the motion for CUE review in this case has now 
been withdrawn, the motion should be dismissed, without 
prejudice to refiling, as provided by Rule 1404(f).


ORDER

The motion is dismissed without prejudice to refiling.


		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to 
be codified at 38 C.F.R. § 20.1404(f)), is not a final 
decision of the Board.  Rule of Practice 1409(b), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1409(b)).  
This dismissal removes your motion from the Board's docket, 
but you may refile the motion at a later date if you wish.  


